Case 2:20-cv-00990-MPK Document 35 Filed 01/22/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BETH RULE and JENNIFER RIEDY,
On behalf of themselves and all others :
similarly situated, : Case No.: 2:20-cv-00990-MPK

Plaintiff,
Re: ECF No. 34
Vv.

UNIFUND CCR, LLC,

Defendant.

ORDER

AND NOW, this 22nd day of January, 2021, upon consideration of

Plaintiffs’ Unopposed Motion for Preliminary Approval of a Class Action Settlement, ECF

No. 34, and incorporating capitalized terms defined therein, it is hereby ORDERED,

ADJUDGED, and DECREED that:

(a)

(b)

()

After review of the Settlement Agreement and the record in this matter, the Court finds that
the Settlement proposed by the parties is sufficiently fair, reasonable, and adequate to
authorize dissemination of notice to the Settlement Class;

The Court further provisionally finds, for settlement purposes only, that the proposed
Settlement satisfies the requirements for a class action under Fed. R. Civ. P. 23;
Specifically, the number of class members is so numerous that joinder of all members
thereof is impracticable, there are questions of law and fact common to the Settlement
Class Members, the Plaintiffs’ claims are typical of the claims of the class members they
seek to represent for settlement purposes, plaintiffs have and will continue to fairly and

adequately represent the interests of the settlement class, the common questions of law and
Case 2:20-cv-00990-MPK Document 35 Filed 01/22/21 Page 2 of 6

fact predominate any unique questions affecting individual class members, and a class
action provides a fair and efficient method for settling the controversy;

(d) Finally, the Court finds that the proposed Class Notice Plan is reasonable and that it
constitutes due, adequate, and sufficient notice to all persons entitled to receive notice, that
it meets the requirements of due process and Fed. R. Civ. P. 23, and that it is the best notice
practicable under the circumstances since it provides individuals notice to all Settlement
Class Members who can be identified through reasonable efforts and is reasonably
calculated, under all the circumstances, to apprise the Settlement Class Members of the
pendency of this Action, the terms of the settlement, and their right to object to the
settlement or exclude themselves from the Settlement Class;

It is hereby ORDERED that:

1. Plaintiffs’ Unopposed Motion for Preliminary Approval of a Class
Action Settlement is GRANTED;

2. The Settlement Agreement is APPROVED;

3. The Court CERTIFIES, for purposes of settlement only, the Class as a
Settlement Class, with the exception of any Person who is subject to an
existing release for the Released Claims, deceased, or excluded as a
Class Member, consisting of the designated Class List, as follows: All
individuals in the State of Pennsylvania against whom Unifund: (a) filed
a lawsuit on or after June 8, 2019; (b) attaching Financial Source
Documentation, defined in 204 Pa. Code § 213.81, as exhibits to one or

more pleadings; (c) without filing an accompanying Confidential
Case 2:20-cv-00990-MPK Document 35 Filed 01/22/21 Page 3 of 6

Document Form; and (d) certifying, through counsel, compliance with
204 Pa. Code § 213.81.

4, The Court APPOINTS Joshua P. Ward and Kyle H. Steenland of The Law
Firm of Fenters Ward as counsel to represent the Settlement Class, and for
purposes of these settlement proceedings find that these attorneys are
competent and capable of exercising their responsibilities as plaintiffs’
class counsel and have fairly and adequately represented the interests of
the Settlement Class for settlement purposes;

5. The Court DESIGNATES Plaintiffs Jennifer Riedy and Beth Rule as the
representatives of the Settlement Class;

6. The Court APPROVES First Class, Inc. as the Settlement Administrator.
Defendant, through First Class, Inc., shall, at its own expense, SEND
notice by U.S. First Class Mail, proper postage prepaid, to the last known
address of those persons in the Settlement Class for whom they have such
information in their records;

7. Each Settlement Class Member who wishes to be excluded from
settlement must NOTIFY plaintiffs’ class counsel and defense counsel
no later than thirty-five (35) days following the initial mailing of the
Class Notice, and must include their name, address, telephone number,
and a statement that the Settlement Class Member wants to be excluded
from the settlement in the above referenced and all Settlement Class
Members who follow these procedures and wish to be excluded from the

Settlement Agreement shall be DEEMED an Opt-Out,
Case 2:20-cv-00990-MPK Document 35 Filed 01/22/21 Page 4 of 6

10.

11.

All Opt-Outs SHALL NOT be Settlement Class Members, SHALL NOT
be bound by the Settlement Agreement or the Final Order and Final
Judgment, and RELINQUISH their rights to benefits with respect to the
Settlement Agreement, should it be approved, and MAY NOT file an
objection to the Settlement Agreement or to any applications for
Attorney’s Fees and Expense Award and Plaintiffs Service Payments (the
“Fee and Expense Request’);

Any Settlement Class Member who does not opt out shall be BOUND by
all terms and provisions of the Settlement Agreement, including any
release set forth therein, and the Final Order and Final Judgment, whether
or not such Settlement Class Member objected to the settlement;

Any Settlement Class Member who does not become an Opt-Out and who
wishes to object to the proposed settlement contained in the Settlement
Agreement, the certification of the Settlement Class, the entry of the Final
Order and Final Judgment, the amount of fees and/or the amount of any
service payment for plaintiffs requested in the Fee and Expense Request,
must NOTIFY plaintiffs’ class counsel! and defense counsel via U.S. Mail
by sending a written statement setting forth the Member’s objection and
any supporting brief no later than thirty-five (35) days following the initial
mailing of the Class Notice.

Any Settlement Class Member who fails to file and serve objections or

exclusions shall be DEEMED to have waived all objections and shall be
Case 2:20-cv-00990-MPK Document 35 Filed 01/22/21 Page 5 of 6

12.

13.

14.

15.

16.

FORECLOSED from making any objection, via appeal or otherwise, to the
settlement;

The parties shall APPEAR before this Court for a Fairness Hearing on May
14, 2021 at 10:00 A.M. to determine whether the Settlement Agreement is
fair, reasonable, and adequate, and thus should receive final approval, and
the Court will rule on plaintiffs’ class counsel’s separate Fee and Expense
Request at or after this hearing;

The motion for final approval, any papers in support of the final approval
of the Settlement Agreement, the Plan of Allocation, and the Fee and
Expense Request shall be FILED no later than April 19, 2021;

The dates of performance MAY BE EXTENDED with good cause shown
and without further notice to the Settlement Class;

In the event that the Court does not approve the Settlement Agreement, or
if for any reason the parties fail to obtain a Final Order and Final Judgment
as contemplated in the Settlement Agreement, or the Settlement Agreement
is terminated pursuant to its terms for any reason, or the Final Effective
Date does not occur for any reason, the parties RESERVE all of their rights,
including the right to continue with the litigation and all claims and
defenses pending at the time of the settlement, including with regard to any
effort to certify the Action as a class action;

Releasing Parties SHALL NOT commence, continue, or prosecute any

Released Claim against any of the Released Parties (as those terms are
Case 2:20-cv-00990-MPK Document 35 Filed 01/22/21 Page 6 of 6

17.

18.

defined in the Settlement Agreement) in any court or tribunal pending the
Fairness Hearing and the Final Effective Date;

Upon the Final Effective Date, all Settlement Class Members who had not
become Opt-Outs shall be forever ENJOINED AND BARRED from
asserting any of the matters, claims, or causes of action released pursuant
to the Settlement Agreement against any of the Released Parties, and any
such Settlement Class Members shall be deemed to have forever released
any and all such matters, claims, and causes of action as provided for in the
Settlement Agreement; and

Further proceedings before this Court, excluding those necessary to carry
out or enforce the terms and conditions of the Settlement Agreement and

this Order, are STAYED pending the Fairness Hearing.

BY THE COURT:

se
fi

an

oa

“ we f/

oo Hi, J ? KL
LV Maelen Kk Zbl
MAUREEN P. KELLY\ //
U.SSMAGISTRATE JUDGE

 
